Exhibit 10(b)






ALLETE Executive Long-Term Incentive Plan
Form of Cash Award
Effective 2018
[CEO and CFO]


Target Award Opportunity


Base Salary
$
 
 
Times
 
 
 
Award Opportunity (percent of base salary)
%
 
 
Equals
 
 
 
Target Award
$



Performance Levels and Award Amounts




Goal Performance Level
Payout as Percent of
Target Award
Award Amount
Superior
200%
$
Target
100%
$
Threshold
45%
$
Below Threshold
0%
$



Goals


 
 
 
 
 
 
 
Goal
 
 
 
 
 
 
 
Weighting
 
Financial Goals
 
 
 
 
 
 
 
Net Income
50%
 
 
Cash from Operating Activities
 
25%
 
 
 
 
 
 
 
 
 
Strategic & Operational Positioning Goals
 
 
 
  25% 
 
 
 
 
 
 
 
100%





Compensation Subject to Compensation Recovery Policy


Long-Term Incentive Plan compensation is subject to recoupment as defined in the
Compensation Recovery policy.





